

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (this “Amendment”), dated as of April [___], 2020, is entered into by
and among DBM GLOBAL INC., a Delaware corporation, formerly known as Schuff
International, Inc. (“DBM Global”), the other Persons identified in Schedule 1.1
to the below-defined Credit Agreement (together with DBM Global, collectively,
jointly and severally, the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor in interest to Wells Fargo Credit, LLC, formerly known as
Wells Fargo Credit, Inc. (the “Lender”), and in light of the following:
W I T N E S S E T H
WHEREAS, the Borrower and the Lender are parties to that certain Fourth Amended
and Restated Credit and Security Agreement, dated as of November 30, 2018 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Borrower has requested that the Lender make certain amendments to
the Credit Agreement; and
WHEREAS, upon the terms and conditions set forth herein, the Lender is willing
to make certain amendments to the Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement.
2.Amendments to Credit Agreement. Effective as of the Second Amendment Effective
Date (as defined below), and subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended, along with those certain
schedules and exhibits to the Credit Agreement (as so amended, the “Amended
Credit Agreement”), as follows:
(a)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the proviso of the definition of “Fixed Charge Coverage Ratio” as
follows:
provided, that any such dividends or distributions that are made pursuant to (x)
subclause (ii) of the second to last sentence of Section 6.7(a) or (y) the last
sentence of Section 6.7(a), shall not in either case constitute “Fixed Charges”
for purposes of calculating the Fixed Charge Coverage Ratio to determine
Borrower’s compliance with Section 6.2 of this Agreement
(b)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (xii) of the definition of “Consolidated EBITDA” as follows:
(xii) (A) any adjustments agreed to in a writing expressly referring to this
clause (xii) by Lender and Borrower or (B) expenses funded with proceeds of the
DDTL that are related to the DDTL and/or the settlement of the Schuff
Stockholder Litigation, in an amount (together with the amount of any dividends
made using the proceeds of the DDTL) not to exceed $10,000,000 during the term
of the Agreement,
LEGAL_US_E # 147564565.6





--------------------------------------------------------------------------------



(c)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety:


"Daily Three Month LIBOR" means for any day, the rate of interest equal to LIBOR
then in effect for delivery for a three (3) month period. When interest is
determined in relation to Daily Three Month LIBOR, each change in the interest
rate shall become effective each business day that Lender determines that Daily
Three Month LIBOR has changed. If such rate of interest is below 0.75%, then the
rate determined pursuant to this definition shall be deemed to be 0.75%.
"Floating Rate” means, with respect to all Advances an interest rate equal to
the sum of (i) Daily Three Month LIBOR, which interest rate shall change
whenever Daily Three Month LIBOR changes, plus (ii) the Margin Amount.


"Term Loan Maximum Amount" means the "Maximum Term Principal Obligations" as
defined in the Intercreditor Agreement (as in effect on the date hereof or as
amended pursuant to an amendment agreed to in writing by the Lender and the Term
Loan Agent (including that certain Second Amendment to Intercreditor Agreement
dated as of the Second Amendment Effective Date)).
(d)Section 1.1 of the Credit Agreement is hereby further amended by adding each
of the following defined terms in appropriate alphabetical order:
“DDTL” means the delayed draw term loan of up to $10,000,000 provided under the
Term Loan Credit Agreement on the Second Amendment Effective Date.
“Margin Amount” means, (a) if the financial statements of the Borrower and its
Subsidiaries in accordance with Section 6.1(a) or Section 6.1(b) for the four
fiscal quarter period of the Borrower and its Subsidiaries most recently ended
demonstrate that the Senior Leverage Ratio of the Borrower and its Subsidiaries
as of the end of such four fiscal quarter period or as of such funding date, is
less than 2:50:1.00, 1.75% per annum, and (b) if the financial statements of the
Borrower and its Subsidiaries in accordance with Section 6.1(a) or Section
6.1(b) for the four fiscal quarter period of the Borrower and its Subsidiaries
most recently ended demonstrate that the Senior Leverage Ratio of the Borrower
and its Subsidiaries as of the end of such four fiscal quarter period or as of
such funding date, is equal to or greater than 2:50:1.00, 2.00% per annum. Any
changes to the Margin Amount pursuant to clause (a) or (b) above shall take
effect two (2) Business Days after the applicable financial statements are
delivered or the funding of such DDTL occurs, as the case may be; provided that,
if the Borrowers fail to deliver on a timely basis such financial statements as
required under Section 6.1(a) or Section 6.1(b), the Margin Amount shall be as
set forth in clause (b) hereof; provided further, that any change in the Margin
Amount from the rates set forth in clause (a) above to the rates set forth in
clause (b) above shall not take effect until two (2) Business Days after the
later of (i) the date on which the applicable financial statements in accordance
with Section 6.1(a) or Section 6.1(b) are due, and (ii) the date on which such
financial statements are actually delivered. Notwithstanding the foregoing, in
the event that any financial statement or calculation described in the foregoing
proviso is inaccurate (regardless of whether the Agreement is in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the Margin Amount being calculated in accordance with clause (b) above,
then the Margin Amount for such period shall be adjusted retroactively (to the
effective date of the increase of the Margin Amount that was based upon the
delivery of such inaccurate financial statement or calculation) to reflect the
correct Margin Amount, and the Borrower shall promptly make payments to the
Lender to reflect such adjustment.


        2



--------------------------------------------------------------------------------



“Schuff Stockholder Litigation” means the class-action lawsuit brought by
shareholders of DBM Global challenging the tender offer for the shares of DBM
Global that closed on October 6, 2014.
“Second Amendment Effective Date” means the effective date of the Second
Amendment to the Fourth Amended and Restated Credit and Security Agreement.
(e)Section 6.2(c) of the Credit Agreement is hereby amended by amending and
restating in its entirety as follows:
(c) Minimum Monthly Stop Loss. The Borrower will not permit the Net Loss of
Borrower and its Subsidiaries on a consolidated basis to exceed $600,000.00 in
the aggregate in any one month or $1,000,000.00 in the aggregate during any two
consecutive months during any fiscal year; provided that expenses related to the
DDTL and/or the settlement of the Schuff Stockholder Litigation, in an amount
(together with the amount of any dividends made using the proceeds of the DDTL)
not to exceed $10,000,000 during the term of the Agreement, will be excluded
from Net Loss for the purpose of this provision.
(f)Section 6.7(a) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
In addition, on or about the date of the funding of the DDTL under the Term Loan
Credit Agreement, a portion of the proceeds of the DDTL may be used by the
Borrower to declare and make a dividend or distribution to its shareholders to
pay liabilities and expenses associated with the Schuff Stockholder Litigation
so long as such dividend or distribution and the use of the proceeds of the DDTL
are expressly permitted under the Term Loan Credit Agreement as in effect as of
the Second Amendment Effective Date.
3.Waiver of Appraisals. The Lender waives any requirement that appraisals of
Inventory and Equipment shall have occurred for the fiscal year ended December
31, 2019. The Borrower agrees that Lender will conduct appraisals on Inventory
and Equipment, at the expense of the Borrower, in the fourth quarter of 2020.
4.Waiver of Event of Default. The Lender hereby waives the Event of Default that
arose as a result of the Borrower’s failure to deliver the December Monthly
Financial Statement on or before the deadline required under Section 6.1(b) of
the Credit Agreement (“Specified Event of Default”); provided, that nothing
herein, nor any communications among any Loan Party or Lender, shall be deemed a
waiver with respect to any Events of Default (other than the Specified Event of
Default), or any future failure of any Loan Party to comply fully with any
provision of the Credit Agreement or any provision of any other Loan Document,
and in no event shall this waiver be deemed to be a waiver of enforcement of any
the Lender’s rights or remedies under the Credit Agreement and the other Loan
Documents, at law (including under the UCC), in equity, or otherwise including,
without limitation, the right to declare all Obligations immediately due and
payable pursuant to Section 7.1 of the Loan Agreement, in each case with respect
to any other Defaults or Events of Default now existing or hereafter arising.
Except as expressly provided herein, the Lender hereby reserves and preserves
all of its rights and remedies against any Loan Party under the Credit Agreement
and the other Loan Documents, at law (including under the UCC), in equity, or
otherwise including, without limitation, the right to declare all Obligations
immediately due and payable pursuant to Section 7.1 of the Loan Agreement.
        3



--------------------------------------------------------------------------------



5.Conditions Precedent to Amendment. The satisfaction (or waiver in writing by
the Lender) of each of the following shall constitute conditions precedent to
the effectiveness of the Amendment (such date being the “Second Amendment
Effective Date”):
(a)The Lender shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.
(b)After giving effect to this Amendment, the representations and warranties
contained herein, in the Credit Agreement, and in the other Loan Documents, in
each case shall be true and correct in all material respects on and as of the
date hereof, as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall continue to be true and correct
as of such earlier date).
(c)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Person comprising the Borrower, any
Guarantor, or the Lender.
(d)No Default or Event of Default shall have occurred and be continuing as of
the Second Amendment Effective Date, nor shall either result from the
consummation of the transactions contemplated herein.
(e)The Borrower shall pay all fees, costs, expenses and taxes then payable
pursuant to the Credit Agreement and Sections 7 and 8 of this Amendment.
(f)The Lender shall have received, in immediately available funds, the Amendment
Fee referred to in Section 8 hereof.
(g)The Lender shall have received (i) the Second Amendment Financing Agreement,
of even date herewith (the “Second Amendment to Term Loan Credit Agreement”),
which amends the Term Loan Credit Agreement and (ii) an amendment to the
Intercreditor Agreement, each in form and substance satisfactory to the Lender
and duly executed and delivered by the parties thereto.
(h)The “Second Amendment Effective Date” (as defined in the Second Amendment to
Term Loan Credit Agreement) shall have occurred.
(i)All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to the Lender.
6.Representations and Warranties. Each Person comprising the Borrower hereby
represents and warrants to the Lender as follows:
(a)It (i) is a corporation, or limited liability company, as applicable, duly
organized, validly existing and in good standing under the laws of the State
specified in Schedule 1.1 to the Credit Agreement and is duly licensed and
qualified to transact business in all jurisdictions where the character of the
property owned or leased or the nature of the business transacted by it makes
such licensing or qualification necessary except where failure to be licensed or
qualified would not have a material adverse effect on the financial conditions,
properties or operations of such Person, and (ii) has all requisite power and
authority to conduct its business, to own its properties and to execute and
deliver, and to perform all of its obligations under this Amendment and the
other Loan Documents to which it is a party.
        4



--------------------------------------------------------------------------------



(b)The execution, delivery, and performance by it of this Amendment and the
performance by it of each Loan Document to which it is or will be a party (i)
have been duly authorized by all necessary action, and (ii) do not and will not
(A) require any consent or approval of its Owners; (B) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof; (C) violate
any provision of any law, rule or regulation (including Regulation X of the
Board of Governors of the Federal Reserve System), or of any order, writ,
injunction or decree presently in effect having applicability to such Person or
such Person’s Constituent Documents; (D) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which such Person is a party or by which it or
its properties may be bound or affected; or (E) result in, or require, the
creation or imposition of any Lien (other than the Security Interest) upon or
with respect to any of the properties now owned or hereafter acquired by such
Person.
(c)This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Person that is a party thereto, will
be the legally valid and binding obligation of such Person, enforceable against
such Person in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.
(d)No Default or Event of Default has occurred and is continuing as of the
Second Amendment Effective Date, and no condition exists which constitutes a
Default or an Event of Default.
(e)The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect to this
Amendment, and the other Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct as of such earlier date).
(f)This Amendment has been entered into without force or duress, of the free
will of each Person comprising the Borrower, and the decision of each Person
comprising the Borrower to enter into this Amendment is a fully informed
decision and such Person is aware of all legal and other ramifications of each
decision.
(g)It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
7.Payment of Costs and Fees. The Borrower shall pay to the Lender all costs and
expenses (including, without limitation, the reasonable fees and expenses of any
attorneys retained by the Lender) in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto.
8.Amendment Fee. On or before the date hereof, the Borrower shall pay to the
Lender an amendment fee in the amount of $25,000 (“Amendment Fee”) in
immediately available funds, which Amendment Fee shall be retained by the
Lender. Such Amendment Fee shall be fully earned and non-refundable on the date
hereof.
        5



--------------------------------------------------------------------------------



9.Release.
(a)Effective on the date hereof, each person comprising the Borrower, for itself
and on behalf of its successors, assigns, and officers, directors, employees,
agents and attorneys, and any Person acting for or on behalf of, or claiming
through it, hereby waives, releases, remises and forever discharges the Lender,
each of its Affiliates, and each of its successors in title, past, present and
future officers, directors, employees, limited partners, general partners,
investors, attorneys, assigns, subsidiaries, shareholders, trustees, agents and
other professionals and all other persons and entities to whom any member of the
Lender would be liable if such persons or entities were found to be liable to
such Person comprising the Borrower (each a “Releasee” and collectively, the
“Releasees”), from any and all past, present and future claims, suits, liens,
lawsuits, adverse consequences, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character, whether
based in equity, law, contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law (each a “Claim” and
collectively, the “Claims”), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforeseen, past or present, liquidated or unliquidated, suspected
or unsuspected, occurring prior to the date hereof which relates, directly or
indirectly to the Credit Agreement, any other Loan Document, or to any acts or
omissions of any such Releasee with respect to the Credit Agreement or any other
Loan Document, or to the lender-borrower relationship evidenced by the Loan
Documents, except for the duties and obligations set forth in this Amendment. As
to each and every Claim released hereunder, each Person comprising the Borrower
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
As to each and every Claim released hereunder, each Person comprising the
Borrower also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of
Arizona), if any, pertaining to general releases after having been advised by
its legal counsel with respect thereto.
Each Person comprising the Borrower acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such Claims and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Person comprising the Borrower understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
(b)Each Person comprising the Borrower, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release.
Each Person comprising the Borrower further agrees that it shall not dispute the
validity or enforceability of the Credit Agreement or any of the other Loan
Documents or any of its obligations thereunder, or the validity, priority,
enforceability or the extent of the Lender’s Lien on
        6



--------------------------------------------------------------------------------



any item of Collateral under the Credit Agreement or the other Loan Documents.
If any Person comprising the Borrower or any of their respective successors,
assigns, or officers, directors, employees, agents or attorneys, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.
10.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE PROVISION SET FORTH IN SECTION
8.13 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.
11.Amendments. This Amendment cannot be altered, amended, changed or modified in
any respect except in accordance with Section 8.2 of the Credit Agreement.
12.Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.
13.Effect on Loan Documents.
(a)The Credit Agreement, as amended hereby, and each of the other Loan Documents
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects. The execution,
delivery, and performance of this Amendment shall not operate, except as
expressly set forth herein, as a modification or waiver of any right, power, or
remedy of the Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect. The waivers, consents and modifications set forth herein
are limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall neither excuse any future
non-compliance with the Loan Documents nor operate as a waiver of any Default or
Event of Default, shall not operate as a consent to any further waiver, consent
or amendment or other matter under the Loan Documents, and shall not be
construed as an indication that any future waiver or amendment of covenants or
any other provision of the Credit Agreement will be agreed to, it being
understood that the granting or denying of any waiver or amendment which may
hereafter be requested by the Borrower remains in the sole and absolute
discretion of the Lender. To the extent that any terms or provisions of this
Amendment conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment shall control.
(b)Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”,
        7



--------------------------------------------------------------------------------



“thereunder”, “therein”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified and amended hereby.
(c)To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
(d)This Amendment is a Loan Document.
(e)THIS AMENDMENT SHALL BE SUBJECT TO THE RULES OF CONSTRUCTION SET FORTH IN
SECTION 1.2 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.
14.Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
15.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
16.Reaffirmation of Obligations. Each Person comprising the Borrower hereby
(a) acknowledges and reaffirms its obligations owing to the Lender under each
Loan Document to which it is a party, and (b) agrees that each of the Loan
Documents to which it is a party is and shall remain in full force and effect.
Each Person comprising the Borrower hereby (i) further ratifies and reaffirms
the validity and enforceability of all of the Liens and security interests
heretofore granted, pursuant to and in connection with the Security Documents or
any other Loan Document to the Lender as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
(ii) acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof
(including, without limitation, from after giving effect to this Amendment).
17.Ratification. Each Person comprising the Borrower hereby restates, ratifies
and reaffirms each and every term and condition set forth in the Credit
Agreement and the Loan Documents effective as of the date hereof and as modified
hereby.
18.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[Signature pages follow.]


        8




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


“Borrowers”


DBM GLOBAL INC., a Delaware corporation,
formerly known as Schuff International, Inc.






By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President and Chief Financial Officer








SCHUFF STEEL COMPANY, a Delaware corporation






By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President and Chief Financial Officer








SCHUFF STEEL - ATLANTIC, LLC, a Florida
limited liability company


By: Schuff Steel Company, a Delaware corporation, its Managing Member






By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President and Chief Financial Officer




[SIGNATURE PAGE TO SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------



AITKEN MANUFACTURING INC., a Delaware
corporation, formerly known as Schuff Steel - Gulf
Coast, Inc.






By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President






ON-TIME STEEL MANAGEMENT
HOLDING, INC., a Delaware corporation






By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President and Chief Financial Officer






DBM GLOBAL-NORTH AMERICA INC., a
Delaware corporation, formerly known as Schuff
Holding Co.






By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: President






SCHUFF STEEL MANAGEMENT COMPANY
- SOUTHWEST, INC., a Delaware corporation






By:  /s/ Michael R. Hill    
Name: Michael R. Hill
Title: Vice President and Chief Financial Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------



SCHUFF PREMIER SERVICES LLC, a
Delaware limited liability company






By:  /s/ Michael R. Hill    
Name: Michael R. Hill
Title: Manager








DBM GLOBAL HOLDINGS INC., a Delaware
corporation






By:  /s/ Michael R. Hill    
Name: Michael R. Hill
Title: President








PDC SERVICES (USA) INC., a Delaware
corporation






By:  /s/ Michael R. Hill    
Name: Michael R. Hill
Title: President








CB-HORN HOLDINGS, INC., a Delaware
corporation






By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------





GRAYWOLF INDUSTRIAL, INC., a
Delaware corporation




By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President






GRAYWOLF INTEGRATED CONSTRUCTION COMPANY,
a Delaware corporation




By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President






TITAN FABRICATORS, INC., a Kentucky corporation


By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President






MIDWEST ENVIRONMENTAL, INC., a Kentuck
corporation




By:  /s/ Michael R. Hill    
Name: Michael R. Hill
Title: Vice President






MILCO NATIONAL CONSTRUCTORS, INC., a
Delaware corporation




By:  /s/ Michael R. Hill   
Name: Michael R. Hill
[SIGNATURE PAGE TO SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------



Title: Vice President


M. INDUSTRIAL MECHANICAL, INC., a
Delaware corporation




By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President






INCO SERVICES, a Delaware corporation




By:  /s/ Michael R. Hill   
Name: Michael R. Hill
Title: Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------



“Lender”


WELLS FARGO BANK, NATIONAL
ASSOCIATION






By:  /s/ Amber Vestal  
Name: Amber Vestal
Title: Vice President
[SIGNATURE PAGE TO SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT]

